COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


NANCY BRECKENRIDGE
                                            MEMORANDUM OPINION *
v.   Record No. 2198-98-4                       PER CURIUM
                                               JUNE 8, 1999
CHARLES T. BRECKENRIDGE


             FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                     John W. Scott, Jr., Judge

           (Nicholas A. Pappas, on briefs), for
           appellant.

           (William G. Dade, on brief), for appellee.


     Nancy Breckenridge appeals the equitable distribution award

of the circuit court.    She contends that the trial court erred in

(1) its classification of certain items of personal property; (2)

its valuation of certain items of marital property; and (3) its

division of the equity in the marital residence and the retirement

benefits of her husband, Charles T. Breckenridge.      Upon reviewing

the record and briefs of the parties, we conclude that this appeal

is without merit.    Accordingly, we summarily affirm the decision

of the trial court.   See Rule 5A:27.

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be set

aside unless it is plainly wrong or without evidence to support


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
it."   Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d
675, 678 (1990).   "Unless it appears from the record that the

trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

                      Classification of Property

       The wife contends that the trial court erred by classifying

three guns as husband's separate property while classifying a

van she received from her family as marital property.     We find

no error.

       Husband acquired two guns during the marriage.    The trial

court's memorandum opinion demonstrates that it considered some

portion of husband's gun collection to be marital property

because it was acquired during the marriage.    The court then

awarded the entire collection to husband.   We find no error in

the trial court's classification of the gun collection.

       Wife challenges the trial court’s classification of the

1995 van as a marital asset.   We find no indication that wife

raised this objection before the trial court.      It is not

included in either the motion for reconsideration or the noted

exceptions to the trial court’s final decree.      In the reply

brief, wife asserts that she raised this argument in detail in a

trial memorandum filed with the court.   Wife also asserts that


                                - 2 -
the memorandum was part of the record in this case.     Our review

of the record before us discloses no trial memorandum in which

wife set out this objection.   We also note that wife did not

cite the memorandum when indicating where the question presented

had been preserved.    See Rule 5A:20(c).   As neither the motion

for reconsideration nor the exceptions to the final decree

contain this objection, we find that, in the record before us,

it was not preserved for appeal.   Therefore, we will not

consider this contention.    See Rule 5A:18.

                  Valuation of Marital Property

     The wife also contends that the trial court erred when it

valued husband's gun collection at $0 and accepted husband's

value for the parties' personal property.      Although the wife

argued before the trial court that the gun valuation was

erroneous, counsel conceded that no evidence as to value was

presented.   The trial court expressly noted that it could not

value the collection in the absence of any evidence.     In light

of the fact that the parties failed to present evidence from

which the court could calculate a value for the gun collection,

we find no error in the trial court's decision to give the

collection no value.

     The husband presented an exhibit setting out purported

values for items of property held by the parties.     The basis for

the assigned value was included in the exhibit as well as


                                - 3 -
described in the husband's testimony.    The wife gave an

undifferentiated estimate that all items in her possession were

worth "maybe, five thousand dollars."    "The burden is on the

parties to provide the trial court sufficient evidence from

which it can value their property."     Bosserman v. Bosserman, 9
Va. App. 1, 5, 384 S.E.2d 104, 107 (1989).    We cannot say, based

upon the evidence presented by the parties, that the trial

court's decision to accept the husband's valuation evidence was

clearly erroneous.

                     Division of Marital Property

     The wife argues that the trial court erred when it ordered

the payment of $10,000 to the husband's mother from the proceeds

of the sale of the marital residence as repayment of a loan.

The husband testified that his mother provided the $10,000 down

payment towards the purchase of the marital residence.      He

introduced into evidence the deeds of sale and of trust which

indicated that the parties financed only $130,500 of the total

purchase price of $145,000 when they purchased the marital

residence.   The wife did not refute the husband's testimony that

his mother provided funds towards the down payment.    While the

husband's mother testified that she made additional payments to

the parties after the purchase of the home, she also clearly

stated that the payments she made were not gifts.    Evidence

supports the trial court's decision that there was a marital


                                - 4 -
debt of $10,000 owed to the husband's mother.   The statute

authorizes the trial court to direct the payment of this debt

from the proceeds of the sale of the marital residence.     See

Code § 20-107.3(C).    Therefore, we find no error.

     As noted above, we find no error in the trial court's

decision to accept the valuation evidence presented by the

husband for the parties' personal property.   The trial court

ruled that it would not award wife an interest in either the

husband's Thrift Savings Plan account or his FERS benefit, in

part due to the disposition of the personal property and because

of the husband's "relatively brief period of employment with the

Federal Government."   Virginia's equitable distribution scheme

does not provide "a statutory presumption of equal

distribution."   Papuchis v. Papuchis, 2 Va. App. 130, 132, 341
S.E.2d 829, 830 (1986).   We find no abuse of discretion in the

trial court's division of the parties' property.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                          Affirmed.




                                - 5 -